Citation Nr: 0333098	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to death pension benefits as an adult helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The appellant in this case is the child of the veteran, who 
had active service during the Korean Conflict.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in September 1999 that denied the claimed benefits.  
The appellant appealed, and in January 2001, the Board denied 
the claim.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In an Order, dated in December 
2002, the Court vacated and remanded the Board's decision.  


REMAND

A review of the Board's January 2001 decision shows that the 
following was noted: the veteran had active service and died 
in 1995; the appellant is the son of the veteran and was born 
in January 1960; the appellant was married twice, from 1984 
to 1989, and from 1991 to 1994; both marriages ended in 
divorce.  It does not appear that there is a dispute as to 
these facts.  See appellant's briefs, dated in November 2001 
and January 2002.  

In its decision, the Board assumed, without deciding, that 
the appellant was permanently incapable of self-support 
before attaining the age of eighteen years.  However, the 
Board denied the claim after it determined that the 
appellant's marriage was legal and was not dissolved by a 
court prior to November 1, 1990, that his marriage to his 
second wife (which was subsequent to November 1, 1990) served 
as a bar to payment to him of pension benefits, and that the 
appellant did not qualify as a "child" of the veteran.  
Citing 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.55(b).  At the 
time of the Board's decision, there was no evidence or 
allegation that the appellant's second marriage was either 
void or annulled.  See e.g., appellant's November 2001 brief 
at 7 ("Appellant acknowledges that there is nothing in the 
record at this time that would support a finding that his 
second marriage was either void or annulled.").  The Board 
further notes that the appellant was provided with the 
applicable regulation (38 C.F.R. § 3.55(b)), in the October 
1999 statement of the case.  

Nevertheless, a review of the appellant's briefs shows that 
it is argued that the Board's decision was deficient because 
VA failed to provide the appellant with notice that he may be 
eligible for the claimed benefits if his second marriage was 
void or annulled, and that such "notice and assistance could 
result in the submission of additional evidence relevant to 
the question under consideration."  See appellant's Reply 
Brief, dated in January 2002, (citing Veterans Claims 
Assistance Act of 2000).

Under 38 C.F.R. §  3.55(b)(1):

Marriage of a child shall not bar the 
furnishing of benefits to or on account 
of such child, if the marriage: (i) Was 
void, or 
(ii) Has been annulled by a court having 
basic authority to render annulment 
decrees, unless it is determined by the 
Department of Veterans Affairs that the 
annulment was obtained through fraud by 
either party or by collusion.  

A review of the Court's December 2002 Order shows that the 
Court determined that the Board had not discussed the 
possibility that the appellant's second marriage was void or 
annulled, and that VA had not notified the appellant that 
evidence of that nature would be required to substantiate his 
claim.  The Court vacated and remanded the claim in order to 
allow VA to notify the appellant of his evidentiary burden.  
Citing Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




